Exhibit 10.1

Genesee & Wyoming Inc.

Amended and Restated 2004 Deferred Compensation Plan

Master Plan Document

 

Effective January 1, 2009



--------------------------------------------------------------------------------

Genesee & Wyoming Inc.

Amended and Restated 2004 Deferred Compensation Plan

Master Plan Document

 

 

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   Definitions    1

ARTICLE 2

   Selection, Enrollment, Eligibility    9

2.1

   Selection by Committee    9

2.2

   Enrollment and Eligibility Requirements; Commencement of Participation    9

ARTICLE 3

   Deferral Commitments/Company Contribution Amounts/Company Restoration
Matching Amounts /Vesting/Crediting/Taxes    9

3.1

   Minimum Deferrals    9

3.2

   Maximum Deferral    10

3.3

   Timing of Deferral Elections; Effect of Election Form    10

3.4

   Withholding and Crediting of Annual Deferral Amounts    11

3.5

   Company Contribution Amount    12

3.6

   Company Restoration Matching Amount    12

3.7

   Vesting    12

3.8

   Crediting/Debiting of Account Balances    14

3.9

   FICA and Other Taxes    15

ARTICLE 4

   Scheduled Distributions; Unforeseeable Emergencies    16

4.1

   Scheduled Distributions    16

4.2

   Postponing Scheduled Distributions    16

4.3

   Other Benefits Take Precedence Over Scheduled Distributions    16

4.4

   Unforeseeable Emergencies    16

ARTICLE 5

   Benefit Payable Upon Separation from Service    17

5.1

   Designation of Form of Payment    17

5.2

   Retirement    18

5.4

   Other Separation from Service    18

ARTICLE 6

   Change In Control Benefit    18

6.1

   Change In Control Benefit    18

6.2

   Payment of Change In Control Benefit    18

ARTICLE 7

   Disability Benefit    19

7.1

   Disability Benefit    19

7.2

   Payment of Disability Benefit    19

 

 

-i-



--------------------------------------------------------------------------------

Genesee & Wyoming Inc.

Amended and Restated 2004 Deferred Compensation Plan

Master Plan Document

 

 

ARTICLE 8

   Death Benefit    19

8.1

   Death Benefit    19

8.2

   Payment of Death Benefit    19

ARTICLE 9

   Beneficiary Designation    19

9.1

   Beneficiary    19

9.2

   Beneficiary Designation; Change; Spousal Consent    20

9.3

   Acknowledgement    20

9.4

   No Beneficiary Designation    20

9.5

   Doubt as to Beneficiary    20

9.6

   Discharge of Obligations    20

ARTICLE 10

   Leave of Absence    20

10.1

   Paid Leave of Absence    20

10.2

   Unpaid Leave of Absence    20

ARTICLE 11

   Termination of Plan, Amendment or Modification    21

11.1

   Termination of Plan    21

11.2

   Amendment    21

11.3

   Plan Agreement    21

11.4

   Effect of Payment    21

11.5

   No Amendment That Violates Section 409A    21

ARTICLE 12

   Administration    21

12.1

   Committee Duties    21

12.2

   Administration Upon Change In Control    22

12.3

   Agents    22

12.4

   Binding Effect of Decisions    22

12.5

   Indemnity of Committee    22

12.6

   Employer Information    23

ARTICLE 13

   Other Benefits and Agreements    23

13.1

   Coordination with Other Benefits    23

ARTICLE 14

   Claims Procedures    23

14.1

   Presentation of Claim    23

14.2

   Notification of Decision    23

14.3

   Review of Denied Claim    24

 

 

-ii-



--------------------------------------------------------------------------------

Genesee & Wyoming Inc.

Amended and Restated 2004 Deferred Compensation Plan

Master Plan Document

 

 

14.4

   Decision on Review    24

14.5

   Legal Action    24

ARTICLE 15

   Trust    25

15.1

   Establishment of the Trust    25

15.2

   Interrelationship of the Plan and the Trust    25

15.3

   Distributions From the Trust    25

ARTICLE 16

   Miscellaneous    25

16.1

   Status of Plan    25

16.2

   Unsecured General Creditor    25

16.3

   Employer’s Liability    25

16.4

   Nonassignability    25

16.5

   Not a Contract of Employment    26

16.6

   Furnishing Information    26

16.7

   Terms    26

16.8

   Captions    26

16.9

   Governing Law    26

16.10

   Notice    26

16.11

   Successors    26

16.12

   Spouse’s Interest    26

16.13

   Validity    27

16.14

   Incompetent    27

16.15

   Domestic Relations Orders    27

16.16

   Distribution in the Event of Income Inclusion Under Code Section 409A    27

16.17

   Deduction Limitation on Benefit Payments    27

16.18

   Insurance    27

 

 

-iii-



--------------------------------------------------------------------------------

Genesee & Wyoming Inc.

Amended and Restated 2004 Deferred Compensation Plan

Master Plan Document

 

 

GENESEE & WYOMING INC.

AMENDED AND RESTATED 2004 DEFERRED COMPENSATION PLAN

Effective as amended and restated January 1, 2009

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees and Directors who contribute to the
continued growth, development and future business success of Genesee & Wyoming
Inc., a Delaware corporation, and its subsidiaries, if any, that sponsor this
Plan. This Plan shall be unfunded for tax purposes and for purposes of Title I
of ERISA. This Plan is intended to comply with all applicable law, including
Code Section 409A and related Treasury Regulations and guidance, and shall be
operated and interpreted in accordance with this intention.

ARTICLE 1

Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan. If a Participant is both an Employee and a Director and participates in
this Plan in each capacity, then separate Account Balances (and separate Annual
Accounts, if applicable) shall be established for such Participant as a device
for the measurement and determination of the (a) amounts deferred under this
Plan that are attributable to the Participant’s status as an Employee, and
(b) amounts deferred under this Plan that are attributable to the Participant’s
status as a Director.

 

1.2 “Annual Account” shall mean, with respect to a Participant for a given Plan
Year, an entry on the records of the Employer equal to (a) the sum of the
Participant’s Annual Deferral Amount, Company Contribution Amount and Company
Restoration Matching Amount for such Plan Year, plus (b) amounts credited or
debited to such amounts pursuant to this Plan, less (c) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Annual Account for such Plan Year. The Annual Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

 

1.3 “Annual Deferral Amount” shall mean, with respect to a Participant for a
given Plan Year, that portion of a Participant’s Base Salary, Bonus and Director
Fees that a Participant defers in accordance with Article 3 for such Plan Year,
without regard to whether such amounts are withheld and credited during such
Plan Year.



--------------------------------------------------------------------------------

1.4 “Annual Installment Method” shall mean the method used to determine the
amount of each payment due to a Participant who has elected to receive a benefit
over a period of years in accordance with the applicable provisions of this
Plan. The amount of each annual payment due to the Participant shall be
calculated by multiplying the balance of the Participant’s benefit by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due to the Participant. The amount of the
first annual payment shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, and the amount of each
subsequent annual payment shall be calculated on or around each anniversary of
such Benefit Distribution Date. For purposes of this Plan and Code Section 409A
and related Treasury Regulations, the right to receive a benefit payment in
annual installments shall be treated as the entitlement to a single payment.

 

1.5 “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.

 

1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.7 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee (or its designated agent) to designate one or more Beneficiaries.

 

1.8 “Benefit Distribution Date” shall mean the date or the event that triggers
distribution of all or a portion of a Participant’s vested Account Balance, as
elected by the Participant in connection with his or her commencement of
participation in this Plan or as otherwise provided by this Plan. The Benefit
Distribution Date selected by the Participant may be any one of the following:

 

  (a) a specified Plan Year (in accordance with the provisions of Section 4.1 or
4.2);

 

  (b) the date of the Participant’s Separation from Service (in accordance with
the provisions of Section 5.1); or

 

  (c) the earlier of (i) a specified Plan Year (in accordance with the
provisions of Section 4.1 or 4.2), or (ii) the date of the Participant’s
Separation from Service (in accordance with the provisions of Section 5.1).

If a Participant does not make any election with respect to the Benefit
Distribution Date in connection with his or her commencement of participation in
this Plan, then such Participant shall be deemed to have elected that his or her
Benefit Distribution Date be the date of his or her Separation from Service.

 

-2-



--------------------------------------------------------------------------------

If prior to January 1, 2009, a Participant selected the Participant’s attainment
of a specified age as his or her Benefit Distribution Date, then as of
January 1, 2009, such Participant shall be deemed to have selected this Plan
Year in which the Particpant reaches that specified age as his or her Benefit
Distribution Date.

 

1.9 “Board” shall mean the board of directors of the Company.

 

1.10 “Bonus” shall mean any compensation, in addition to Base Salary earned by a
Participant under any Employer’s annual bonus or cash incentive plans.

 

1.11 “Change In Control” shall mean the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of a corporation, as determined in
accordance with this Section.

In order for an event described below to constitute a Change In Control with
respect to a Participant, except as otherwise provided in Section 1.11(b)(ii),
the applicable event must relate to the corporation for which the Participant is
providing services, the corporation that is liable for payment of the
Participant’s Account Balance (or all corporations liable for payment if more
than one), as identified by the Committee in accordance with Treasury
Regulations Section 1.409A-3(i)(5)(ii)(A)(2), or such other corporation
identified by the Committee in accordance with Treasury Regulations
Section 1.409A-3(i)(5)(ii)(A)(3).

In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:

 

  (a) A “change in the ownership” of the applicable corporation shall occur on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treasury Regulations Section 1.409A-3(i)(5)(v). If a person or
group is considered either to own more than 75% of the total fair market value
or total voting power of the stock of such corporation, or to have effective
control of such corporation within the meaning of Section 1.11(b), and such
person or group acquires additional stock of such corporation, the acquisition
of additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.

 

  (b) A “change in the effective control” of the applicable corporation shall
occur on either of the following dates:

 

  (i) the date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
such corporation possessing 50% or more of the total voting power of the stock
of such corporation, as determined in accordance with Treasury Regulations
Section 1.409A-3(i)(5)(vi). If a person or group is considered to possess 50% or
more of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

 

-3-



--------------------------------------------------------------------------------

  (ii) the date on which a majority of the members of the applicable
corporation’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such corporation’s board of directors before the date of the
appointment or election, as determined in accordance with Treasury Regulations
Section 1.409A-3(i)(5)(vi). In determining whether the event described in the
preceding sentence has occurred, the applicable corporation to which the event
must relate shall only include a corporation identified in accordance with
Treasury Regulations Section 1.409A-3(i)(5)(ii) for which no other corporation
is a majority shareholder.

 

  (c) A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 51% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treasury Regulations
Section 1.409A-3(i)(5)(vii), including such a transfer of the corporation’s
assets pursuant to shareholder-approved liquidation and dissolution of the
corporation. A transfer of assets shall not be treated as a “change in the
ownership of a substantial portion of the assets” when such transfer is made to
an entity that is controlled by the shareholders of the transferor corporation,
as determined in accordance with Treasury Regulations
Section 1.409A-3(i)(5)(vii)(B).

Notwithstanding the foregoing, a “change in the ownership” or “change in the
effective control” of the Company pursuant to Section 1.11(a) or
Section 1.11(b)(i) shall not consitute a Change In Control for purposes hereof
if (i) the combined voting power of shares beneficially owned by (A) the
Company’s executive officers (as defined in Rule 16a-1(f) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) then in office (the
“Executive Officer Shares”), (B) Mortimer B. Fuller and/or Sue Fuller and their
lineal descendants (the “Founder Shares”), and (C) the shares beneficially owned
by any other members of a “group” that includes the Founder Shares and/or a
majority of the Executive Officer shares, exceeds 35% of the combined voting
power of the Company’s current outstanding securities and remains the person or
group with beneficial ownership of the largest percentage of combined voting
power of the Company’s outstanding securities, and (ii) the Company remains
subject to the reporting requirements of the Exchange Act.

 

1.12 “Claimant” shall have the meaning set forth in Section 14.1.

 

1.13 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.14 “Committee” shall mean the committee described in Article 12.

 

1.15 “Company” shall mean Genesee & Wyoming Inc., a Delaware corporation, and
any successor to all or substantially all of the Company’s assets or business.

 

-4-



--------------------------------------------------------------------------------

1.16 “Company Contribution Amount” shall mean, with respect to a Participant for
a given Plan Year, the amount credited to the Participant’s Annual Account for
such Plan Year pursuant to and in an amount determined in accordance with
Section 3.5.

 

1.17 “Company Restoration Matching Amount” shall mean, with respect to a
Participant for a given Plan Year, the amount credited to the Participant’s
Annual Account for such Plan Year pursuant to and in an amount determined in
accordance with Section 3.6.

 

1.18 “Death Benefit” shall mean the benefit set forth in Article 8.

 

1.19 “Director” shall mean any member of the board of directors of any Employer.

 

1.20 “Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on a board of directors or committee at the request of the Employer.

 

1.21 “Disability” or “Disabled” shall mean that a Participant is either
(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s Employer. For
purposes of this Plan, a Participant shall be deemed Disabled if determined to
be totally disabled by the Social Security Administration. A Participant shall
also be deemed Disabled if determined to be disabled in accordance with the
applicable disability insurance program of such Participant’s Employer, provided
that the definition of “disability” applied under such disability insurance
program complies with the requirements of this Section.

 

1.22 “Disability Benefit” shall mean the benefit set forth in Article 7.

 

1.23 “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee (or its designated agent) to make an election
under this Plan.

 

1.24 “Employee” shall mean a person who is an employee of any Employer.

 

1.25 “Employer(s)” shall be defined as follows:

 

  (a) Except as otherwise provided in Section 1.23(b), the term “Employer” shall
mean the Company and/or any of its subsidiaries (now in existence or hereafter
formed or acquired) that have been selected by the Committee to participate in
this Plan.

 

  (b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

 

  (i) the entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and

 

  (ii)

all other entities with which the entity described above would be aggregated and
treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the

 

-5-



--------------------------------------------------------------------------------

 

Committee shall use an ownership threshold of at least 50% as a substitute for
the 80% minimum ownership threshold that appears in, and otherwise must be used
when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treasury Regulations Section 1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).

 

1.26 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.27 “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.

 

1.28 “Participant” shall mean any Employee or Director (i) who is selected to
participate in this Plan, (ii) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee (or its designated
agent), and (iii) whose Plan Agreement has not terminated.

 

1.29 “Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treasury Regulations Section 1.409A-1(e).

 

1.30 “Plan” shall mean this Genesee & Wyoming Inc. Amended and Restated 2004
Deferred Compensation Plan, which shall be evidenced by this instrument, as it
may be amended from time to time, and by any other documents that together with
this instrument define a Participant’s rights to amounts credited to his or her
Account Balance.

 

1.31 “Plan Agreement” shall mean a written agreement in the form prescribed by
or acceptable to the Committee that evidences a Participant’s agreement to the
terms of this Plan and which may establish additional terms or conditions of
Plan participation for a Participant. Unless otherwise determined by the
Committee, the most recent Plan Agreement accepted with respect to a Participant
shall supersede any prior Plan Agreements for such Participant. Plan Agreements
may vary among Participants and may provide additional benefits not set forth in
this Plan or limit the benefits otherwise provided under this Plan.

 

1.32 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

1.33 “Retirement,” “Retire(s)” or “Retired” shall mean with respect to a
Participant who is an Employee, a Separation from Service on or after the
attainment of age 62, and shall mean with respect to a Participant who is a
Director, a Separation from Service. If a Participant is both an Employee and a
Director and participates in this Plan in each capacity, (a) the determination
of whether the Participant qualifies for Retirement as an Employee shall be made
when the Participant experiences a Separation from Service as an Employee and
such determination shall only apply to the applicable portion of the
Participant’s Account Balance for amounts deferred under this Plan as an
Employee, and (b) the determination of whether the Participant qualifies for
Retirement as a Director shall be made at the time the Participant experiences a
Separation from Service as a Director and such determination shall only apply to
the applicable portion of the Participant’s Account Balance for amounts deferred
under this Plan as a Director.

 

-6-



--------------------------------------------------------------------------------

1.34 “Separation from Service” shall mean a termination of services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treasury Regulations Section 1.409A-1(h). In determining whether
a Participant has experienced a Separation from Service, the following
provisions shall apply:

 

  (a) For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in Section 1.32(c), a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed six months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds six months and the Participant does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such six-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

  (b) For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in Section 1.32(c), a Separation from
Service shall occur upon the expiration of the contract (or in the case of more
than one contract, all contracts) under which services are performed for such
Employer, provided that the expiration of such contract(s) is determined by the
Committee to constitute a good-faith and complete termination of the contractual
relationship between the Participant and such Employer.

 

  (c)

For a Participant who provides services to an Employer as both an Employee and
an independent contractor, a Separation from Service generally shall not occur
until the Participant has ceased providing services for such Employer both as an
Employee and as an independent contractor, as determined in accordance with the
provisions set forth in Sections 1.32(a) and (b), respectively. Similarly, if a

 

-7-



--------------------------------------------------------------------------------

 

Participant either (i) ceases providing services for an Employer as an
independent contractor and begins providing services for such Employer as an
Employee, or (ii) ceases providing services for an Employer as an Employee and
begins providing services for such Employer as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for such Employer in both
capacities, as determined in accordance with the applicable provisions set forth
in Sections 1.32(a) and (b).

Notwithstanding the foregoing provisions of this Section 1.32(c), if a
Participant provides services for an Employer as both an Employee and as a
Director, to the extent permitted by Treasury Regulations Section 1.409A-1(h)(5)
the services provided by such Participant as a Director shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as an Employee, and the services provided by such Participant as an
Employee shall not be taken into account in determining whether the Participant
has experienced a Separation from Service as a Director.

 

1.35 “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treasury Regulations Section 1.409A-1(i). In determining
whether a Participant is a Specified Employee, the following provisions shall
apply:

 

  (a) the Committee’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treasury Regulations
Section 1.415(c)-2(a) without regard to (i) any safe harbor provided in Treasury
Regulations Section 1.415(c)-2(d), (ii) any of the special timing rules provided
in Treasury Regulations Section 1.415(c)-2(e), and (iii) any of the special
rules provided in Treasury Regulations Section 1.415(c)-2(g); and

 

  (b) each Participant who is among the individuals identified as a “key
employee” in accordance with Section 1.33(a) shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.

 

1.36 “Treasury Regulations” shall mean all final and temporary treasury
regulations promulgated under the Code.

 

1.37 “Trust” shall mean one or more trusts established by the Company in
accordance with Article 15.

 

1.38 “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse or the Participant’s dependent (as defined in Code
Section 152 without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof),
(b) a loss of the Participant’s property due to casualty, or (c) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined by the Committee
based on the relevant facts and circumstances and in accordance with Code
Section 409A and related Treasury Regulations.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Selection by Committee. Participation in this Plan shall be limited to a
select group of management and highly compensated Employees and Directors of an
Employer, as determined by the Committee in its sole discretion. From that
group, the Committee shall select, in its sole and absolute discretion, which
Employees and Directors may participate in this Plan.

 

2.2 Enrollment and Eligibility Requirements; Commencement of Participation.

 

  (a) As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form by the deadline(s) established by the
Committee in accordance with the applicable provisions of this Plan. In
addition, subject to the requirements of Section 3.3, the Committee shall
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.

 

  (b) Each selected Employee or Director who is eligible to participate in this
Plan shall commence participation in this Plan on the date that the Committee
determines that the Employee or Director has met all enrollment requirements set
forth in this Plan and required by the Committee, including the return of all
required documents to the Committee (or its designated agent) within the
specified time period.

 

  (c) If an Employee or a Director fails to meet all of the requirements
established by the Committee within the period required, that Employee or
Director shall not be eligible to participate in this Plan during such Plan
Year.

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/

Company Restoration Matching Amounts/Vesting/Crediting/Taxes

 

3.1 Minimum Deferrals. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, a stated amount or percentage of his or her
Base Salary, Bonus and/or Director Fees in the following minimum amounts for
each deferral elected:

 

Deferral

   Minimum Amount Base Salary and/or Bonus    $ 2,000 aggregate Director Fees   
  No Minimum

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero. If a Participant’s actual
Bonus for a Plan Year is less than the amount that he or she elected to defer
for such Plan Year, then only the full actual amount of the actual Bonus shall
be deferred for that Plan Year.

 

-9-



--------------------------------------------------------------------------------

3.2 Maximum Deferral.

 

  (a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, and/or Director
Fees up to the following maximum percentages for each deferral elected:

 

Deferral

   Maximum Percentage  

Base Salary

   50 %

Bonus

   100 %

Director Fees

   100 %

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, then to the extent
required by Section 3.3 and Code Section 409A and related Treasury Regulations,
the maximum amount of the Participant’s Base Salary, Bonus, or Director Fees
that may be deferred by the Participant for this Plan Year shall be determined
by applying the percentages set forth in Section 3.2(a) to the portion of such
compensation attributable to services performed after the date that the
Participant’s deferral election is made.

 

3.3 Timing of Deferral Elections; Effect of Election Form.

 

  (a) General Timing Rule for Deferral Elections. Except as otherwise provided
in this Section 3.3, in order for a Participant to make a valid election to
defer Base Salary and/or Bonus, the Participant must submit an Election Form on
or before the deadline established by the Committee, which in no event shall be
later than the December 31st preceding this Plan Year in which such compensation
will be earned.

Any deferral election made in accordance with this Section 3.3(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with Section
3.3(c).

 

  (b) Timing of Deferral Elections for Newly Eligible Plan Participants. A
Director or selected Employee who first becomes eligible to participate in this
Plan on or after the beginning of a Plan Year, as determined in accordance with
Treasury Regulations Section 1.409A-2(a)(7)(ii) and the “plan aggregation” rules
provided in Treasury Regulations Section 1.409A-1(c)(2), may be permitted to
make an election to defer the portion of Base Salary, Bonus, and/or Director
Fees attributable to services to be performed after such election, provided that
the Participant submits an Election Form on or before the deadline established
by the Committee, which in no event shall be later than thirty (30) days after
the Participant first becomes eligible to participate in this Plan.

If a deferral election made in accordance with this Section 3.3(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made and becomes irrevocable, and the denominator of which
is the total number of days in the performance period.

 

-10-



--------------------------------------------------------------------------------

Any deferral election made in accordance with this Section 3.3(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in this Plan.

 

  (c) Timing of Deferral Elections for Performance-Based Compensation. Subject
to the limitations described in this Section 3.3(c), the Committee may determine
that an irrevocable deferral election for an amount that qualifies as
Performance-Based Compensation may be made by submitting an Election Form on or
before the deadline established by the Committee, which in no event shall be
later than six months before the end of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.3(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.3(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

  (d) Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture.
With respect to compensation (i) to which a Participant has a legally binding
right to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treasury Regulations Section 1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.3(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

 

3.4 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus and/or
Director Fees portion of the Annual Deferral Amount shall be withheld at the
time the Bonus or Director Fees are or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself. Annual
Deferral Amounts shall be credited to a Participant’s Annual Account for such
Plan Year at the time such amounts would otherwise have been paid to the
Participant.

 

-11-



--------------------------------------------------------------------------------

3.5 Company Contribution Amount.

 

  (a) For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

 

  (b) For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.5(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.

 

  (c) If not otherwise specified in the Participant’s employment or other
agreement entered into between the Participant and the Employer, the amount (or
the method or formula for determining the amount) of a Participant’s Company
Contribution Amount shall be set forth in writing in one or more documents,
which shall be deemed to be incorporated into this Plan in accordance with
Section 1.28, no later than the date on which such Company Contribution Amount
is credited to the applicable Annual Account of the Participant.

 

3.6 Company Restoration Matching Amount. The Committee, in its sole and absolute
discretion, may, but shall not be required to, make a Company Restoration
Matching Account contribution for a Participant for any Plan Year. If the
Committee decides to make such a contribution for a Participant for a given Plan
Year, the Participant’s Company Restoration Matching Amount for such Plan Year
shall be the amount determined by the Committee, in its sole and absolute
discretion, to make up for certain limits applicable to the 401(k) Plan or other
qualified plan for such Plan Year, as identified by the Committee, or for such
other purposes as determined by the Committee, in its sole and absolute
discretion. The amount so credited to a Participant under this Plan for any Plan
Year (i) may be smaller or larger than the amount credited to any other
Participant, and (ii) may differ from the amount credited to such Participant in
the preceding Plan Year. A Participant’s Company Restoration Matching Amount, if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee. The amount (or
the method or formula for determining the amount) of a Participant’s Company
Restoration Matching Amount shall be set forth in writing in one or more
documents, which shall be deemed to be incorporated into this Plan in accordance
with Section 1.28, no later than the date on which such Company Restoration
Matching Amount is credited to the applicable Annual Account of the Participant.

 

3.7 Vesting.

 

  (a) A Participant shall at all times be one hundred percent (100%) vested in
the portion of his or her Account Balance attributable to Annual Deferral
Amounts, plus amounts credited or debited on such amounts pursuant to
Section 3.8.

 

-12-



--------------------------------------------------------------------------------

  (b) A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts pursuant to Section 3.8, in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement, employment agreement or any
other agreement entered into between the Participant and his or her Employer. If
not addressed in such agreements, a Participant shall be one hundred percent
(100%) vested in the portion of his or her Account Balance attributable to any
Company Contribution Amounts, plus amounts credited or debited on such amounts
pursuant to Section 3.8.

 

  (c) A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.8, in accordance with the
vesting schedule(s) set forth in his or her Plan Agreement, employment agreement
or any other agreement entered into between the Participant and his or her
Employer. If not addressed in such agreements, a Participant shall vest in the
portion of his or her Account Balance attributable to any Company Restoration
Matching Amounts, plus amounts credited or debited on such amounts pursuant to
Section 3.8, if the Participant remains continuously employed by his or her
Employer following the date that such Company Restoration Matching Amount is
credited to the Participant’s Annual Account in accordance with the following
schedule:

 

Years of Service

   Vested Percentage   Less than 1 year    0 % 1 year or more, but less than 2
   33 % 2 years or more, but less than 3    67 % 3 years or more    100 %

 

  (d) Notwithstanding anything to the contrary contained in this Section 3.7, in
the event of a Change In Control, or upon a Participant’s Disability, becoming
eligible for Retirement, or death prior to Separation from Service, any amounts
that are not vested in accordance with Sections 3.7(b) or (c) shall immediately
become one hundred percent (100%) vested (to the extent that they are not
already vested).

 

  (e) Notwithstanding Section 3.7(d) above, the vesting schedules described in
Sections 3.7(b) and (c) shall not be accelerated upon a Change In Control to the
extent that the Committee determines that such acceleration would cause the
deduction limitations of Code Section 280G to become effective. In the event of
such a determination, the Participant may request independent verification of
the Committee’s calculations with respect to the application of Code
Section 280G. In such case, the Committee must provide to the Participant within
ninety (90) days of such a request an opinion from a nationally recognized
accounting firm selected by the Participant (the “Accounting Firm”). The opinion
shall state the Accounting Firm’s opinion that any limitation in the vested
percentage hereunder is necessary to avoid the limits of Code Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.

 

-13-



--------------------------------------------------------------------------------

  (f) Section 3.7(e) shall not prevent the acceleration of the vesting schedules
described in Sections 3.7(b) and (c) if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code Section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.

 

3.8 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole and absolute discretion, amounts shall be credited or
debited to a Participant’s Account Balance in accordance with the following
rules:

 

  (a) Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole and absolute
discretion, which are based on certain mutual funds (the “Measurement Funds”),
for the purpose of crediting or debiting additional amounts to his or her
Account Balance. As necessary, the Committee may, in its sole and absolute
discretion, discontinue, substitute or add a Measurement Fund. Each such action
will take effect as of the first day of the first calendar quarter that begins
at least thirty (30) days after the day on which the Committee gives
Participants advance written notice of such change.

 

  (b) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3 for a given Plan
Year shall elect, on the Election Form, one or more Measurement Fund(s) to be
used to determine the amounts to be credited or debited to his or her Annual
Account for that Plan Year. If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole and absolute
discretion. The Participant may (but is not required to) elect, by submitting an
Election Form to the Committee (or its designated agent) that is accepted by the
Committee (or its designated agent), to add or delete one or more Measurement
Fund(s) to be used to determine the amounts to be credited or debited to his or
her Account Balance, or to change the portion of his or her Account Balance
allocated to each previously or newly elected Measurement Fund. If an election
is made in accordance with the previous sentence, it shall apply as of the first
business day deemed reasonably practicable by the Committee, in its sole
discretion, and shall continue thereafter for each subsequent day in which the
Participant participates in this Plan, unless changed in accordance with the
previous sentence. Notwithstanding the foregoing, the Committee, in its sole and
absolute discretion, may impose limitations on the frequency with which one or
more of the Measurement Funds elected in accordance with this Section 3.8(b) may
be added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.

 

  (c) Proportionate Allocation. In making any election described in
Section 3.8(b) above, the Participant shall specify on the Election Form, in
increments of one percent (1%), the percentage of his or her Account Balance to
be allocated/reallocated to each Measurement Fund, and the allocations to all
Measurement Funds shall total one hundred percent (100%).

 

-14-



--------------------------------------------------------------------------------

  (d) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined by the Committee, in its sole
and absolute discretion, on a daily basis based on the manner in which such
Participant’s Account Balance has been hypothetically allocated among the
Measurement Funds by the Participant.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

 

3.9 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus that is
not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.9(a)

 

  (b) Company Restoration Matching Amounts and Company Contribution Amounts.
When a Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary and/or Bonus that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Restoration Matching Amount or
Company Contribution Amount, as applicable, in order to comply with this
Section 3.9(b).

 

  (c) Distributions. The Participant’s Employer(s) or the Trustee of the Trust
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s) or the Trustee of the Trust in connection with such
payments, in amounts and in the manner determined by the Employer(s) or the
Trustee of the Trust, in each case in their sole and absolute discretion.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 4

Scheduled Distributions; Unforeseeable Emergencies

 

4.1 Scheduled Distributions. A Participant, in connection with his or her
deferral election in accordance with Section 3.3 for a given Plan Year may
elect, on the Election Form, a distribution with respect to all or a portion of
his or her Annual Deferral Amounts for that Plan Year in the form of a lump-sum
payment, calculated as of the close of business on or around the Benefit
Distribution Date designated by the Participant in accordance with this Section
(a “Scheduled Distribution”). The Benefit Distribution Date for the amount
subject to a Scheduled Distribution election shall be the first day of any Plan
Year designated by the Participant, which may be no sooner than three Plan Years
after the end of this Plan Year to which the Participant’s deferral election
relates, unless otherwise provided on an Election Form approved by the
Committee.

Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a sixty (60)-day period commencing
immediately after the Benefit Distribution Date. By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
this Plan Year commencing January 1, 2009, the earliest Benefit Distribution
Date that may be designated by a Participant would be January 1, 2013, and the
Scheduled Distribution would be paid out during the sixty (60)-day period
commencing immediately after such Benefit Distribution Date.

 

4.2 Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 and to have such amount paid out
during a sixty (60) day period commencing immediately after an allowable
alternative Benefit Distribution Date designated in accordance with this
Section 4.2. In order to make such an election, the Participant must submit an
Election Form to the Committee in accordance with the following criteria:

 

  (a) the election must be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Scheduled Distribution;
and

 

  (b) the new Benefit Distribution Date selected by the Participant for such
Scheduled Distribution must be the first day of a Plan Year that is no sooner
than five years after the previously designated Benefit Distribution Date.

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.

 

4.3 Other Benefits Take Precedence Over Scheduled Distributions. Should an event
occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 8, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of this Plan and not in
accordance with this Article 4.

 

4.4 Unforeseeable Emergencies.

 

  (a)

If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 4 through 8, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
this

 

-16-



--------------------------------------------------------------------------------

 

Plan. The payout, if any, from this Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the Benefit Distribution Date for such payout, as determined by the
Committee in accordance with provisions set forth below, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution. A Participant shall not be eligible to receive a
payout from this Plan to the extent that the Unforeseeable Emergency is or may
be relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from this Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than sixty
(60) days after such Benefit Distribution Date. In addition, in the event of
such approval the Participant’s outstanding deferral elections under this Plan
shall be cancelled.

 

  (b) A Participant’s deferral elections under this Plan shall also be cancelled
to the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treasury Regulations Section 1.401(k)-1(d)(3).

ARTICLE 5

Benefit Payable Upon Separation from Service

 

5.1 Designation of Form of Payment.

 

  (a) A Participant, in connection with his or her deferral election in
accordance with Section 3.3 for a given Plan Year may elect, on the Election
Form, to receive a distribution with respect to all or a portion of his or her
Annual Deferral Amounts for that Plan Year upon the Participant’s Separation
from Servive (a “Separation Distribution”), in (i) a lump sum, or (ii) in the
event that the Participant’s Separation from Service qualifies as a Retirement
under this Plan, pursuant to an Annual Installment Method of up to fifteen
(15) years,. If a Participant does not make any election with respect to a
Separation Distribution, then such Participant shall be deemed to have elected
to receive the Separation Distribution as a lump sum.

 

  (b) A Participant may change the form of payment for the Separation
Distribution by submitting an Election Form to the Committee in accordance with
the following criteria:

 

  (i) the election shall not take effect until at least 12 months after the date
on which the election is made; and

 

  (ii) the new Benefit Distribution Date for the Participant’s benefit shall be
five years after the Benefit Distribution Date that would otherwise have been
applicable to such benefit.

 

-17-



--------------------------------------------------------------------------------

For purposes of applying the provisions of this Section 5.1(b), a Participant’s
election to change the form of payment for the Separation Benefit in the event
of Retirement shall not be considered to be made until the date on which the
election becomes irrevocable. Subject to the requirements of this
Section 5.1(b), the Election Form most recently accepted by the Committee that
has become effective shall govern the form of payout of the Participant’s
Separation Benefit in the event of Retirement.

 

5.2 Retirement. If a Participant experiences a Separation from Service that
qualifies as a Retirement under this Plan, the Participant shall receive his or
her vested Account Balance in either a lump sum or pursuant to the Annual
Installment Method, as elected by the Participant in accordance with Section 5.1
(the “Retirement Benefit”). A Participant’s Retirement Benefit shall be
calculated as of the close of business on or around the applicable Benefit
Distribution Date for such benefit, which shall be (i) the first day after the
end of the six-month period immediately following the date on which the
Participant Retires if the Participant is a Specified Employee, and (ii) for all
other Participants, the date on which the Participant Retires; provided,
however, if a Participant changes the form of distribution for the Retirement
Benefit in accordance with Section 5.1(b), the Benefit Distribution Date for the
Retirement Benefit shall be determined in accordance with Section 5.1(b). The
lump-sum payment shall be made, or installment payments shall commence, no later
than sixty (60) days after the Participant’s Benefit Distribution Date.
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the Participant’s Benefit Distribution Date.

 

5.3 Other Separation from Service. If a Participant experiences a Separation
from Service that does not qualify as a Retirement under this Plan, the
Participant shall receive his or her vested Account Balance in a lump sum (the
“Other Separation Benefit”), regardless of the form elected by the Participant
pursuant to Section 5.1. A Participant’s Other Separation Benefit shall be
calculated as of the close of business on or around the applicable Benefit
Distribution Date for such benefit, which shall be (i) the first day after the
end of the six-month period immediately following the date on which the
Participant experiences such Separation from Service if the Participant is a
Specified Employee, and (ii) for all other Participants, the date on which the
Participant experiences a Separation from Service. The lump-sum payment shall be
made no later than sixty (60) days after the Participant’s Benefit Distribution
Date.

ARTICLE 6

Change In Control Benefit

 

6.1 Change In Control Benefit. A Participant, in connection with his or her
commencement of participation in this Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump-sum payment in the event that a Change In Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change In
Control Benefit”). The Benefit Distribution Date for the Change In Control
Benefit, if any, shall be the date on which the Change In Control occurs.

If a Participant elects not to receive a Change In Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
this Plan, the Participant’s Account Balance shall be paid in accordance with
the other applicable provisions of this Plan.

 

6.2 Payment of Change In Control Benefit. The Change In Control Benefit, if any,
shall be calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee, and paid to the
Participant no later than sixty (60) days after the Participant’s Benefit
Distribution Date.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 7

Disability Benefit

 

7.1 Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 4 through 6, as
applicable, the Participant shall receive his or her vested Account Balance in
the form of a lump-sum payment (the “Disability Benefit”). The Disability
Benefit shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date for such benefit, which shall be the
date on which the Participant becomes Disabled.

 

7.2 Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than sixty (60) days after the date on which the
Participant becomes Disabled.

ARTICLE 8

Death Benefit

 

8.1 Death Benefit. If a Participant dies prior to the complete distribution of
his or her vested Account Balance, the Participant’s Beneficiary(ies) shall
receive the Participant’s unpaid vested Account Balance in a lump-sum payment
(the “Death Benefit”). The Death Benefit shall be calculated as of the close of
business on or around the Benefit Distribution Date for such benefit, which
shall be the date of the Participant’s death.

 

8.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) no later than sixty (60) days after the
Participant’s Benefit Distribution Date, and is subject to the Committee being
provided with proof of the Participant’s death that is satisfactory to the
Committee.

ARTICLE 9

Beneficiary Designation

 

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under this Plan to a beneficiary upon the death of
a Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

-19-



--------------------------------------------------------------------------------

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary(ies) by completing and signing a Beneficiary
Designation Form, and returning it to the Committee (or its designated agent). A
Participant shall have the right to change his or her Beneficiary(ies) by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Committee’s rules and procedures, as in effect from
time to time. If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole and absolute discretion, determine
that spousal consent is required to be provided in a form designated by the
Committee, executed by such Participant’s spouse and returned to the Committee
(or its designated agent). Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee (or its designated agent) prior to the Participant’s death.

 

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
(or its designated agent).

 

9.4 No Beneficiary Designation. If a Participant fails to designate any
Beneficiary(ies) as provided in Sections 9.1, 9.2 and 9.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under this Plan to
be paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

 

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion to the extent permissible under Code
Section 409A and related Treasury Regulations, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction in accordance with Treasury Regulations
Section 1.409A-3(g).

 

9.6 Discharge of Obligations. The payment of benefits under this Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10

Leave of Absence

 

10.1 Paid Leave of Absence. If a Participant is authorized by his or her
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (i) the
Participant shall continue to be considered eligible for the benefits provided
under this Plan, and (ii) the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.3.

 

10.2 Unpaid Leave of Absence. If a Participant is authorized by his or her
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under this Plan. If the Participant returns to employment during this
Plan Year in which the unpaid leave of absence commenced, then the Annual
Deferral Amount shall continue to be withheld upon the Participant’s return to
employment for the remainder of such Plan Year in accordance with Section 3.3
above.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 11

Termination of Plan, Amendment or Modification

 

11.1 Termination of Plan. Although the Company anticipates that it will continue
this Plan for an indefinite period of time, there is no guarantee that any
particular Employer will continue its participation in this Plan or will not
terminate its participation in this Plan at any time in the future. Accordingly,
each Employer reserves the right to terminate this Plan with respect to all of
its Participants. In the event of a Plan termination no new deferral elections
shall be permitted for the affected Participants and such Participants shall no
longer be eligible to receive new company contributions. However, after this
Plan termination the Account Balances of such Participants shall continue to be
credited with Annual Deferral Amounts attributable to a deferral election that
was in effect prior to this Plan termination to the extent deemed necessary to
comply with Code Section 409A and related Treasury Regulations, and additional
amounts shall continue to be credited or debited to such Participants’ Account
Balances pursuant to Section 3.8. The Measurement Funds available to
Participants following the termination of this Plan shall be comparable in
number and type to those Measurement Funds available to Participants in this
Plan Year preceding this Plan Year in which this Plan termination is effective.
In addition, following a Plan termination, Participant Account Balances shall
remain in this Plan and shall not be distributed until such amounts become
eligible for distribution in accordance with the other applicable provisions of
this Plan. Notwithstanding the preceding sentence, to the extent permitted by
Treasury Regulations Section 1.409A-3(j)(4)(ix), the Employer may provide that
upon termination of this Plan, all Account Balances of the Participants shall be
distributed, subject to and in accordance with any rules established by such
Employer deemed necessary to comply with the applicable requirements and
limitations of Treasury Regulations Section 1.409A-3(j)(4)(ix).

 

11.2 Amendment. An Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 11.2
or Section 12.2 of the Plan shall be effective.

 

11.3 Plan Agreement. Despite the provisions of Section 11.1 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

 

11.4 Effect of Payment. The full payment of a Participant’s vested Account
Balance in accordance with the applicable provisions of this Plan shall
completely discharge all obligations to such Participant and his or her
designated Beneficiary(ies) under this Plan, and the Participant’s Plan
Agreement shall terminate.

 

11.5 No Amendment That Violates Section 409A. Notwithstanding Section 11.2,
(i) no amendment or modification shall be effective if such amendment or
modification would result in a violation of the requirements of Code
Section 409A and related Treasury Regulations, and (iii) no amendment or
modification of this Section 11.5 shall be effective.

ARTICLE 12

Administration

 

12.1

Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by the Committee, which shall consist of the entire Board,
or such other persons as

 

-21-



--------------------------------------------------------------------------------

 

the Board shall appoint thereto. Members of the Committee may be Participants
under this Plan. The Committee shall also have the discretion and authority to
(i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan, and (ii) decide or resolve any and all
questions including benefit entitlement determinations and interpretations of
this Plan, as may arise in connection with this Plan. Any individual serving on
the Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

 

12.2 Administration Upon Change In Control. For purposes of this Plan, the
Committee shall be the “Administrator” at all times prior to the occurrence of a
Change In Control. Within one hundred and twenty (120) days following a Change
In Control, an independent third party “Administrator” may be selected by the
individual who, immediately prior to the Change In Control, was the Company’s
Chief Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”), and approved by the Trustee. The Committee, as
constituted prior to the Change In Control, shall continue to be the
Administrator until the earlier of (i) the date on which such independent third
party is selected and approved, or (ii) the expiration of the one hundred and
twenty (120) day period following the Change In Control. If an independent third
party is not selected within one hundred and twenty (120) days of such Change In
Control, the Committee, as described in Section 12.1, shall be the
Administrator. The Administrator shall have the discretionary power to determine
all questions arising in connection with the administration of this Plan and the
interpretation of this Plan and Trust including, but not limited to benefit
entitlement determinations; provided, however, upon and after the occurrence of
a Change In Control, the Administrator shall have no power to direct the
investment of Plan or Trust assets or select any investment manager or custodial
firm for this Plan or Trust. Upon and after the occurrence of a Change In
Control, the Company must: (1) pay all reasonable administrative expenses and
fees of the Administrator; (2) indemnify the Administrator against any costs,
expenses and liabilities including, without limitation, attorney’s fees and
expenses arising in connection with the performance of the Administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Administrator or its employees or agents; and
(3) supply full and timely information to the Administrator on all matters
relating to this Plan, the Trust, the Participants and their Beneficiaries, the
Account Balances of the Participants, the date and circumstances of the
Separation from Service, Disability or death of the Participants, and such other
pertinent information as the Administrator may reasonably require. Upon and
after a Change In Control, the Administrator may be terminated (and a
replacement appointed) by the Trustee only with the approval of the Ex-CEO. Upon
and after a Change In Control, the Administrator may not be terminated by the
Company.

 

12.3 Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel
who may be counsel to any Employer.

 

12.4 Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of this Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in this Plan.

 

12.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any individual to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such individual or the Administrator.

 

-22-



--------------------------------------------------------------------------------

12.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to this Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.

ARTICLE 13

Other Benefits and Agreements

 

13.1 Coordination with Other Benefits. The benefits provided to a Participant
and his or her Beneficiary under this Plan are in addition to any other benefits
available to such Participant under any other plan or program for the Employees
or Directors of the Participant’s Employer. This Plan shall supplement and shall
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 14

Claims Procedures

 

14.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from this Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred and eighty (180) days
of the date on which the event that caused the claim to arise occurred. The
claim must state with particularity the determination desired by the Claimant.

 

14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

-23-



--------------------------------------------------------------------------------

  (ii) specific reference(s) to pertinent provisions of this Plan upon which
such denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  (iv) an explanation of the claim review procedure set forth in Section 14.3
below; and

 

  (v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

14.3 Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

 

  (a) may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole and absolute
discretion, may grant.

 

14.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  (d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

14.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

-24-



--------------------------------------------------------------------------------

ARTICLE 15

Trust

 

15.1 Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under this
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under this Plan (the “Trust”).

 

15.2 Interrelationship of this Plan and the Trust. The provisions of this Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to this Plan. The provisions of the Trust shall govern
the rights of the Employers, Participants and the creditors of the Employers to
the assets transferred to the Trust. Each Employer shall at all times remain
liable to carry out its obligations under this Plan.

 

15.3 Distributions From the Trust. Each Employer’s obligations under this Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 16

Miscellaneous

 

16.1 Status of Plan. This Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). This Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury Regulations and guidance.

 

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under this Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by this Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under this Plan except as expressly provided in this Plan and his
or her Plan Agreement.

 

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

-25-



--------------------------------------------------------------------------------

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment or service between any
Employer and a Participant. Such employment or service is hereby acknowledged to
be an “at will” employment or service relationship that can be terminated at any
time for any reason, or no reason, with or without cause, and with or without
notice, unless expressly provided in a written employment or other agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, either as an Employee or a Director, or
to interfere with the right of any Employer to discipline or discharge the
Participant at any time.

 

16.6 Furnishing Information. A Participant or his or her Beneficiary(ies) will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of this Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.

 

16.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

Genesee & Wyoming Inc. Attn: Shayne Magdoff 1200-C Scottsville Rd Rochester, NY
14624

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

16.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

-26-



--------------------------------------------------------------------------------

16.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

16.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under this Plan for such payment amount.

 

16.15 Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under this Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under this Plan to such spouse or former spouse.

 

16.16 Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from this Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of this Plan to comply with the requirements of Code Section 409A
and related Treasury Regulations, or (ii) the unpaid vested Account Balance.

 

16.17 Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treasury Regulations Section 1.409A-2(b)(7)(i),
payment shall be delayed as deemed necessary to ensure that the entire amount of
any distribution from this Plan is deductible. Any amounts for which
distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.8. The
delayed amounts (and any amounts credited thereon) shall be distributed to the
Participant (or his or her Beneficiary in the event of the Participant’s death)
at the earliest date the Employer reasonably anticipates that the deduction of
the payment of the amount will not be limited or eliminated by application of
Code Section 162(m). In the event that such date is determined to be after a
Participant’s Separation from Service and the Participant to whom the payment
relates is determined to be a Specified Employee, then to the extent deemed
necessary to comply with Treasury Regulations Section 1.409A-3(i)(2), the
delayed payment shall not made before the end of the six-month period following
such Participant’s Separation from Service.

 

16.18 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole and absolute discretion, may apply for and
procure insurance on the life of the Participant, in such amounts and in such
forms as the Trust may choose. The Employers or the trustee of the Trust, as the
case may be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed this Plan document as of December 31,
2008.

 

GENESEE & WYOMING INC. By:  

/s/ Matthew C. Brush

Title:   Chief Human Resources Officer

 

-28-